Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 15, 2014

The Court of Appeals hereby passes the following order:

A14A2001. GREEN TREE SERVICING, LLC v. MAXWELL JONES et al.

       Green Tree Servicing, LLC, defendant in the case below, has filed a notice of
appeal from the trial court’s order purporting to confirm an arbitration award and to
enter judgment in favor of plaintiffs Maxwell and Cynthia Jones. As this Court noted
in Barge v. St. Paul Fire & Marine Ins. Co., 245 Ga. App. 112 (535 SE2d 837)
(2000), however, the order confirming the arbitration award and the entry of judgment
must be on separate documents. See id. at 117 (2); see also OCGA § 9-9-15 (a) (upon
confirmation of an arbitration award, “judgment shall be entered in the same manner
as provided by Chapter 11 of this title and be enforced as any other judgment or
decree”). Where, as here, both actions are undertaken in a single document, there is
no valid final judgment. Barge, supra.
       Because Green Tree has not demonstrated that the trial court entered final
judgment as contemplated by OCGA § 9-9-15, it was required to follow the
interlocutory appeal procedures in OCGA § 5-6-34 (b) and obtain a timely certificate
of immediate review. Its failure to do so deprives us of jurisdiction over this appeal,
which is hereby DISMISSED. See Scruggs v. Ga. Dept. of Human Resources, 261
Ga. 587, 588 (1) (408 SE2d 103) (1991).


                                        Court of Appeals of the State of Georgia
                                                                         07/15/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.